ACCEPTED
                                                                                              03-14-00270-CV
                                                                                                      5054620
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        4/27/2015 10:47:14 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                   NO. 03-14-00270-CV

                                                                            FILED IN
                                                            rd       3rd COURT OF APPEALS
IN RE                                  )           IN THE 3      COURT OFAUSTIN,
                                                                          APPEALS  TEXAS
                                       )                             4/27/2015 10:47:14 PM
                                       )
                                                                         JEFFREY D. KYLE
                                       )                                      Clerk
CHRISTOPHER GRAHAM                     )                      

                          MOTION TO EXTEND TIME

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES CHRISTOPHER GRAHAM, and request the Court

to grant his Motion to Extend Time pursuant to Tex. R. App. Proc. 10.5(b),

and shows the following:

                                              I.

        Tex. R. App. Proc. 10.5(b) states the requirements for motions to

extend time. Furthermore, with regards to motions to extend time to file a

brief, such motions may be filed before or after the deadline, Tex. R. App.

Proc. 38.6(d). The deadline for filing appellant’s brief was on or around

4/27/2015. Appellant has filed an Application for Habeas Corpus in the trial

court on 3/19/2015 which is still pending and which has not been decided in

this case. Movant has had phone communication with the Court requesting

that the motion be set for hearing all to no avail. On 4/22/2015, Movant sent

another request for a hearing or that decision to the made on the Application

for Habeas Corpus, a copy of the letter and application for habeas corpus are

Motion to Extend Time 1
attached to this motion. The application for habeas corpus will have a

bearing on the Court’s review of this case on appeal. Appellant requests an

extension of 30 days to file the appellant’s brief in this case or at least until

the trial court decides the motion for habeas corpus.         Additionally, the

failure to file the brief before the deadline was not deliberate or intentional

but resulted from inadvertence, mistake or mischance: Christopher Graham

has been waiting for the trial court to decide the application for habeas

corpus which Movant thought would have been heard or decided before

4/27/2015 and said motion has a direct bearing on this court’s ability to hear

the present case. As a result a reasonable explanation has been provided for

this motion for extension of time, and Counsel will be able to file the

appellate brief immediately after the trial court decides Movant’s

Application for Habeas Corpus.

      WHEREFORE, PREMISES CONSIDERED, Movant has shown a

reasonable explanation for the extension request.        Appellant requests an

extension of filing the appellant brief until the application for habeas corpus

has been determined and for such other and further relief that may be

awarded at law or in equity.

                                        Respectfully submitted,

                                        Lauren Graham & Associates PLLC


Motion to Extend Time 2
                                       By:
                                       CHRISTOPHER L. GRAHAM
                                       Texas Bar No. 24047549
                                       700 N. St. Mary’s Street,
                                       San Antonio, Texas
                                       Tel. and Fax: 210-787-3430




                          UNSWORN DECLARATION

  "My name is CHRISTOPHER L. GRAHAM; and my address is P.O. Box
226256. I declare under penalty of perjury that the foregoing information
contained in the Motion to Extend Time is true and correct. Executed
in Dallas County, State of Texas, on the 27th day of April, 2015.



       Declarant



                          CERTIFICATE OF SERVICE

I certify that a true and correct copy of Motion to Extend time was served on
the Comal County District attorney via facsimile 830-608-2008 on
4/27/2015.




                   CERTIFICATE OF CONFERENCE

Counsel for movant attempted to contact the assistant district attorney
regarding the merits of this motion to no avail. The attorney handling this
appeal could not be located.

Motion to Extend Time 3
                          Declarant




Motion to Extend Time 4
4.22.2015

VIA CERTIFIED MAIL:7014 2870 0000 9003 4166
Comal County District Clerk
150 N. Seguin, Suite #304
New Braunfels, Texas 78130


            RE: In Re Christopher Graham, Case No. CR2013-366; Application for Habeas Corpus

To Whom It May Concern:

   I filed a request for habeas corpus in the above captioned case on 3/19/2015, almost a month has
gone by without any hearing being set or any action taken by the court on the application. I have
called several times to request a hearing date only to be rebuffed or given the run around. I am
requesting a hearing date on my application for Habeas corpus or I am requesting that the court
make a decision as soon as possible on the application.


  You can reach me anytime via cell phone at 469-605-6846 should you have any questions.


  Thank you for your cooperation.

  Regards,



  Christopher L. Graham, Esq.
  LGI PLLC
  Lauren Graham & Associates PLLC
  State Bar Number: 24047549
                                         NO. CR2013-366



IN RE                                                )   IN THE 207TH DISTRICT COURT
                                                     )
                                                     )
                                                     )
CHRISTOPHER GRAHAM                                   )     COMAL COUNTY, TEXAS


                     APPLICATION FOR WRIT OF HABEAS CORPUS

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes accused, CHRISTOPHER GRAHAM, and makes his Application for Writ of

Habeas Corpus Seeking release from confinement and release from the contempt order entered on

4/8/2014, and for good cause shows the following:

        1.     CHRISTOPHER GRAHAM is illegally confined and restrained of his liberty by the

Sheriff of Comal County, Texas; CHRISTOPHER GRAHAM has been released pending appeal of the

contempt order on a $5,000 cash bond.


        2.     CHRISTOPHER GRAHAM confinement and restraint is illegal because bond is

excessive, oppressive and beyond the financial means of CHRISTOPHER GRAHAM, in violation

of the Eighth and Fourteenth Amendments to the United States Constitution, Article I, §§ 11, 13 and

19 of the Texas Constitution, and Articles 1.09 and 17.15 of the Texas Code of Criminal Procedure.

Furthermore the contempt order entered on 4/8/2014 is illegal

        3.     CHRISTOPHER GRAHAM respectfully requests the Court to conduct an evidentiary

hearing and, after receiving evidence, to reduce the amount of bond to a reasonable amount or a

personal recognizance bond in order that CHRISTOPHER GRAHAM will have an opportunity to

Application for Writ of Habeas Corpus           1 

 
obtain release on a personal recognizance bond pending the appeal of the erroneous contempt order

and that the Court grant the habeas corpus application and vacate the 4/8/2014 contempt order

because of due process violations due to the following reasons:

    1. Movant committed no acts intentionally disrespectful to the court, or that actually obstructed the

        administration of justice. The cases at issue were in no way delayed except for by actions of the

        Court that were independent of the actions of Movant, therefore a finding of contempt in this case

        was improper.

    2. The Court allowed for the admission of the court transcript of all docket activities taking place on

        2/25/2014. The recording of the Court transcript from the docket call of 2/25/2014 contained matters

        from other cases that was irrelevant to the contempt proceeding. Furthermore, it contained

        inadmissible hearsay. The State was unable to prove any hearsay exception calling for the

        admissibility of the transcript. The admission of the transcript was improper.

    3. The Court did not specify that counsel would be subjected to criminal contempt for failure to

        announce ready at precisely 9 am at the 2/25/2014 docket call. Additionally, the Court did not state

        that Movant would be held in contempt by arriving at court shortly after 1:15 pm when it had

        announced other contested matters to be heard during the afternoon session on 2/25/2014.

        Furthermore, the court did not indicate in its notice of trial documentation in the State v. Cynthia

        Browne case that a failure to appear by counsel on 3/27/2013 would result in criminal contempt when

        Movant had spoken to the court coordinator and was told that the case was not going to trial on

        3/31/2014. Therefore, criminal contempt was improper.

    4. Movant was not afforded counsel nor informed about a right to counsel in the criminal contempt

        procedure. Therefore the contempt ruling is in error.




Application for Writ of Habeas Corpus                2 

 
    5. Court documentation does not reflect that Movant was properly personally served with the show

        cause order in either case.

    6. Movant was entitled to a jury trial in this contempt action since the punishment that could have been

        assessed could have been more than 6 months.

    7. Punishment of 15 days assessed in this case was draconian, considering that Movant is an officer of

        the court and has other obligations in other courts. The Court could have and should have considered

        other alternatives to confinement, such as a fine, community service, house arrest or reporting to

        confinement on weekends, or work release to name a few.

    8. There was no evidence in the record to support a $5,000 cash bond that was assessed in this case.

        Movant is not a flight risk, dangerous, there are no victims at risk as a result of Movant’s actions,

        there was no evidence that Movant was not dutifully going to pursue appeal in this case or neglect

        any court appearances. Officers of the court are typically entitled to personal recognizance bonds in

        contempt matters pending the appointment of an administrative judge. It should be no different on

        appeal. Movant requests that the cash bond be converted to a personal recognizance bond and that all

        bond monies be refunded to Movant..

        WHEREFORE, PREMISES CONSIDERED, CHRISTOPHER GRAHAM prays that the

Court grant this application and discharge CHRISTOPHER GRAHAM from such illegal confinement;

and/or that CHRISTOPHER GRAHAM be allowed a personal recognizance appeal bond.


                                                                                   Respectfully submitted,

                                                                       Lauren Graham & Associates PLLC
                                                                         700 N. St. Mary’s Street #1400
                                                                                    San Antonio, Texas
                                                                                    Tel. (210) 787-3430



Application for Writ of Habeas Corpus                3 

 
                                                               By:                                  

                                                                      CHRISTOPHER L. GRAHAM
                                                                           State Bar No. 24047549


                                  CERTIFICATE OF SERVICE

Ther is to certify that on 3/19/2015 a true and correct copy of the above and foregoing document was

served on the District Attorney's Office, Comal County, Texas via facsimile 830-608-2008 .


                                                                                                    
                                                                                                    
                                                                                                    
                                                                                                    

                                                                                                    

                                                                 UNSWORN DECLARATION

  "My name is CHRISTOPHER GRAHAM. I declare under penalty of perjury that the foregoing
information contained in the Application for Habeas Corpus is true and correct to the best of my
knowledge. Executed in County, State of Texas, on the 18th day March, 2015




                                                                Declarant 




Application for Writ of Habeas Corpus              4 

 
                                         NO. CR2013-366



IN RE                                                )   IN THE 207TH DISTRICT COURT
                                                     )
                                                     )
                                                     )
CHRISTOPHER GRAHAM                                   )     COMAL COUNTY, TEXAS



                                           ORDER

        On           , 2015, came on to be considered the Application for Writ of Habeas Corpus in

the above styled and numbered cause, and said Application is hereby (GRANTED) (DENIED).

Accordingly, the contempt order of 4/8/2014 is vacated.



Signed on                                       .




                                             JUDGE PRESIDING




Application for Writ of Habeas Corpus           5